[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Explanatory Note: This Agreement was amended by the Amendment Agreement between
the Parties dated as of February 27, 2008 (the "2008 Amendment"), a copy of
which is being filed with the Securities and Exchange Commission simultaneous
with the filing of this Agreement. Accordingly, this Agreement includes
notations to direct readers to the 2008 Amendment with respect to those sections
which were revised by the 2008 Amendment and has been conformed to reflect the
deletion of those sections which were removed by the 2008 Amendment.

 

EXHIBIT 10.27

   

NEBIVOLOL DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

            This NEBIVOLOL DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this
"Agreement") is entered into as of January 6, 2006 ("Effective Date"), by and
between Forest Laboratories Holdings Limited, an Irish corporation having
offices at Milner House, 18 Parliament Street, Hamilton HM11, Bermuda
("Forest"), and Mylan Laboratories Inc., a Pennsylvania corporation having
offices at 1500 Corporate Drive, Suite 400, Canonsburg, PA 15317 ("Mylan").
Forest and Mylan sometimes shall individually be referred to hereinafter as a
"Party" and collectively as the "Parties."

 

            WHEREAS, Mylan has entered into that certain License Agreement
Concerning Nebivolol between Janssen Pharmaceutica NV ("Janssen") and Mylan
dated as of February 21, 2001, which is attached hereto and made a part hereof
as Exhibit A (the "Janssen Agreement");

 

            WHEREAS, Mylan Bertek Pharmaceuticals Inc., a wholly owned
subsidiary of Mylan, has prepared and submitted to the United States Food and
Drug Administration New Drug Application No. 21-742; and

 

            WHEREAS, Forest has expertise in the development and
commercialization of pharmaceutical drug products as contemplated by this
Agreement and Mylan has agreed to grant certain licenses and sublicenses
relating to the subject matter of the Janssen Agreement to Forest and Forest has
agreed to make certain payments in connection with such grants and to perform
the further activities contemplated hereby, all on the terms and conditions
hereinafter set forth.

 

            NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:

     

ARTICLE 1

 

DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
used in this Agreement are defined below:

 

            1.1.      " Affiliate" means, with respect to any Party, any entity,
directly or indirectly, controlling, controlled by or under common control with
such Party, for only so long as such control exists. For purposes of this
Section, "control" means (i) in the case of a corporate entity, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote (or such lesser percentage which is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction) for the
election of directors of such entity or (ii) in the case of an entity that is
not a corporate entity, the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such entity,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling," "controlled by" or "under common control" shall
have the meanings comparable to the foregoing.

 

            1.2.      " Calendar Quarter" shall mean a three (3) month period
beginning on the first day of January, April, July, and October.

 

            1.3.      " Calendar Year" shall mean a period of twelve (12)
consecutive months beginning on the first day of January.

 

            1.4.      " Change of Control" shall have the meaning set forth in
Section 15.1 hereof.

 

            1.5.      " Commercialization" or "Commercialize" means activities
directed to marketing, having marketed, promoting, detailing, distributing,
selling, having sold, offering for sale and providing commercial support.

 

            1.6.      " Commercially Reasonable Efforts" means the level of
efforts required to carry out an obligation in a sustained manner consistent
with the efforts a pharmaceutical company devotes to a product of similar market
potential, profit potential or strategic value, based on market conditions then
prevailing (including, without limitation, the extent of legal market
exclusivity then reasonably expected), consistent with the exercise of prudent
scientific and/or business judgment in accordance with generally accepted
practices in the pharmaceutical industry. Commercially Reasonable Efforts shall
be determined without regard to the particular circumstances of a Party,
including any other product opportunities of such Party. The phrase
"commercially reasonable" shall be construed in a comparable manner.

 

            1.7.      " Commercial Year" shall mean each consecutive twelve (12)
month period commencing with the first day of the Calendar Quarter in which the
First Commercial Sale occurs.

 

            1.8.      " Compound" shall mean the chemical entity Nebivolol
(alpha, alpha – [iminobis (methylene)] bis [6-fluoro-3,
4-dihydro-2H-1-benzopyran-2-methanol] hydrochloride) and any and all analogues,
homologous, derivatives, salts, metabolites, esters, isomers, enantiomers, and
pro-drugs related thereto.

 

            1.9.      " Cost of Goods" means the direct costs of raw materials
and labor incurred in formulating, manufacturing, shipping, packaging and
labeling, as the case may be, including quality assurance and quality control
activities, together with directly allocable manufacturing overheads (but
excluding corporate, general or administrative overheads). Cost of Goods shall
be determined in accordance with the relevant Party’s standard cost accounting
policies in each case as consistently applied to the manufacture of
pharmaceutical products and accrued and reflected in accordance with US GAAP.

 

            1.10.    " Detail" means a face-to-face presentation by a sales
representative in which key attributes of the Product are verbally presented in
the first or second position (a) to one or more target licensed physicians or
other medical professionals who treat patients with cardiovascular diseases or
disorders, or in an institutional setting or (b) to one or more persons who are
responsible for making purchasing decisions. "Detail," when used as a verb, and
"Detailing" shall have comparable meanings.

 

            1.11.    " Develop" or "Development" means to research, develop,
analyze, test and conduct preclinical, clinical and non-clinical trials.
"Developing" and "Development" shall have comparable meanings. When used as a
verb, "Developing" means to engage in Development.

 

            1.12.    " Directly Competitive Product" shall have the meaning set
forth in Section 5.16.

 

            1.13.    " FDA" means the United States Food and Drug
Administration, and any successor agency thereto.

 

            1.14.    " First Commercial Sale" means, with respect to the
Product, the first sale for end use or consumption of the Product in a country
after Regulatory Approval. Sale to an Affiliate or sublicensee shall not
constitute a First Commercial Sale unless the Affiliate or sublicensee is the
end user of the Product.

 

            1.15.    " Fair Market Value" means with respect to a valuation
required by any provision hereof, the price which a willing buyer would pay, on
an arm’s length basis, for all rights and related intellectual property assets
which comprise the assets, data or rights being valued, in light of the status
of development and reasonably anticipated risks and costs of further development
and the market potential for the commercialization of such assets, data or
rights. In any case where Fair Market Value must be determined, the
determination shall be made by mutual agreement of the Parties through good
faith negotiations based upon objective data possessed and disclosed by both
Parties; provided that if no agreement as to Fair Market Value is reached after
a period of sixty (60) days, Fair Market Value shall be determined by a
Valuation Panel, whose decision shall be binding and conclusive upon the
Parties.

 

            1.16.    " Generic Product" shall have the meaning set forth in
Section 6.1.

 

            1.17.    " Janssen Development Plan" shall mean the plan agreed
between Janssen and Mylan under the Janssen Agreement.

 

            1.18.    " Janssen Know-How" shall mean all methods, processes,
techniques, products, machines, materials, compositions, technology,
information, data, results of tests, studies, analyses and expertise, whether
patented or unpatented, now or hereafter during the term of or prior to this
Agreement in the possession of Janssen, or any Affiliate or to which Janssen has
rights (other than Mylan Know-How) which are useful in, and specifically related
to, formulating, manufacturing, marketing or using the Compound or the Product,
including, without limitation, pharmacology, toxicology, drug stability,
manufacturing and formulation methodologies and techniques, clinical and
non-clinical safety and efficacy studies, marketing studies and absorption,
distribution, excretion and metabolism studies; provided that, Janssen Know-How
shall not be deemed to include any of the preceding to the extent not included
in Know-How as defined in, and licensed by Janssen to Mylan under, the Janssen
Agreement.

 

            1.19.    " Law" means any applicable statute, law, ordinance,
regulation, order, or rule of any federal, state, local, foreign, or other
governmental agency or body or of any other type of regulatory body (including
common law) or securities exchange, including those covering pharmaceutical
sales, environmental, pollution, energy, safety, health, transportation,
bribery, record-keeping, zoning, antidiscrimination, antitrust, wage and hour,
and price and wage control matters.

 

            1.20.    " Letter Agreement" shall have the meaning set forth in
Section 2.1.

 

            1.21.    " Licensed Know-How" shall mean the Janssen Know-How and
the Mylan Know-How.

 

            1.22.    " Licensed Patents" means those patents and patent
applications listed in Schedule 1.22, as well as any patent issuing from such
patent applications and any re-examinations and reissues of patents included in
Schedule 1.22.

 

            1.23.    " Mylan Know-How" means all methods, processes, techniques,
products, machines, materials, compositions, technology, information, data,
results of tests, studies, analyses and expertise, whether patented or
unpatented, now or hereafter during the term of or prior to this Agreement in
the possession of Mylan or any Affiliate (other than Janssen Know-How) which are
useful in, and specifically related to, formulating, manufacturing, marketing or
using the Compound or the Product, including, without limitation, pharmacology,
toxicology, drug stability, manufacturing and formulation methodologies and
techniques, clinical and non-clinical safety and efficacy studies, marketing
studies and absorption, distribution, excretion and metabolism studies.

 

            1.24.    " NDA" shall mean a New Drug Application (and its Canadian
equivalent).

 

            1.25.    " Net Sales" shall mean the gross amount invoiced with
respect to commercial sales of the Product by Forest, its sublicensees and
Affiliates to Third Parties, less

 



(a)  quantity and/or normal and customary cash discounts allowed or taken;

     

(b)  freight, postage and insurance to the extent included in the gross amount
invoiced;

     

(c)  credits, rebates and/or adjustments allowed or given by reason of
expiration dating, rejections or returns, shelf stock adjustments, retroactive
price reductions or programs with wholesalers or other distributors or resellers
according to which they are entitled to chargeback rebates, credits or
adjustments;

     

(d)  rebates, administrative fees, reimbursements or similar payments to or for
Medicaid or any other government programs (whether mandated or voluntary),
hospitals, health maintenance organizations, insurance carriers, buying groups
or other entities.

 

Notwithstanding the foregoing, where any such discounts, reductions, payments or
rebates are based on sales to the customer of a bundled set of products in which
the Product is included (where such sales are permitted by law and mutually
agreed by the Parties), the applicable discount, reduction, payment or rebate
for the Product in such bundled arrangement shall be based on the weighted
average discount, reduction, payment or rebate of such bundled set of products.

 

            1.26.    " Product" means any finished human pharmaceutical drug
product(s) which (a) is covered by the Licensed Patents or the Licensed Know-How
or (b) contains the Compound and is developed through the JDC.

 

            1.27.    " Regulatory Approval" means, in any regulatory
jurisdiction, any approvals (including, where necessary for the marketing, use,
or other distribution of a drug in a regulatory jurisdiction, pricing, and
reimbursement approvals), licenses, registrations, or authorizations or
equivalents necessary for the manufacture, use, storage, import, export,
clinical testing, transport, marketing, sale, and distribution of the Product in
a regulatory jurisdiction anywhere in the Territory in accordance with
applicable Law.

 

            1.28.    " Regulatory Authority" means any federal, national,
multinational, state, provincial, or local governmental or regulatory agency,
department, bureau, or other governmental entity with responsibility for
granting any Regulatory Approval in a country in the Territory, including,
without limitation, the FDA in the United States.

 

            1.29.    " Territory" means the United States of America and Canada
and their territories and possessions.

 

            1.30.    " Third Party" means any party other than Forest or Mylan
or their respective Affiliates.

 

            1.31.    " Trademarks" means the trademarks set forth in Schedule
1.31 and any other trademark selected by Forest in consultation with Mylan, and
subject to any applicable provisions of the Janssen Agreement, for use in the
marketing, promotion or sale of the Product (but not including trademarks or
trade names of general applicability to Forest’s business and not specifically
related to the Product).

 

            1.32.    " Valuation Panel" means a panel of three independent Third
Parties having expertise and experience in the valuation of pharmaceutical
products in the Territory for human use appointed by mutual agreement of the
Parties. In the event the Parties are required by the terms hereof to select a
Valuation Panel, each Party shall select one such expert within thirty (30) days
and the two experts so chosen shall select a third who shall serve as
chairperson of the panel. Each Party shall instruct the expert chosen by it to
attempt to reach agreement upon such third expert as promptly as practicable and
if possible within fifteen days. The decision of a majority of the members of
the panel entered into shall be deemed the decision of the Valuation Panel. The
parties shall instruct the Valuation Panel to reach its decision as promptly as
practicable, and if possible within 30 days of selection of the third member.
The costs of this Valuation Panel shall be covered equally (50-50%) by the
Parties.

     

ARTICLE 2

 

DISTRIBUTION AND RELATED RIGHTS AND OBLIGATIONS

 

            2.1.       License. Mylan hereby grants to Forest an exclusive
license and sublicense, as the case may be, to the Licensed Patents and Licensed
Know-How in the Territory and outside the Territory for the limited purpose of
manufacturing the Product(s) and/or the Compound for Commercialization in the
Territory. To the extent such license consists of a sublicense of Mylan’s rights
under the Janssen Agreement, such sublicense shall be subject to the applicable
provisions of the Janssen Agreement and compliance with the Janssen Agreement
shall not be a breach of this Agreement. For all purposes of this Agreement, the
Janssen Agreement shall be interpreted and construed so as to give effect to
that certain Supplemental Agreement of even date herewith by and between Janssen
and Mylan (the "Letter Agreement").

 

            2.2.       Trademark License. Mylan hereby grants to Forest an
exclusive license to use the Trademarks set forth on Schedule 1.31 during the
Term of this Agreement.

 

            2.3.       Sublicensing. The licenses granted hereby may be
sublicensed by Forest (i) to its Affiliates, subject to notification to Mylan of
such sublicense, (ii) with respect to the Development and Commercialization of
the Product in Canada subject to Mylan’s prior written consent, not to be
unreasonably withheld, and (iii) otherwise only with Mylan’s prior written
consent.



   

ARTICLE 3

 

DEVELOPMENT AND THE JOINT DEVELOPMENT COMMITTEE

 

            3.1.       Development. As of the Effective Date Forest shall be
responsible for and will pay for its own costs and all external costs for all
ongoing and future Development activities. Schedule 3.1 hereto sets forth a
complete list of all studies and related Development activities in progress as
of the Effective Date. Notwithstanding the preceding, in the event approval of
the NDA submitted to the FDA with respect to the hypertension indication
requires the performance of any additional pre-clinical or clinical Development,
the responsibilities for such Development activities shall be determined by the
JDC (as defined below) and irrespective of which Party performs such activities,
Forest shall be responsible for the external costs thereof (including for this
purpose the costs of monitoring clinical sites, data management, and IVRS or
other randomization systems even if performed through internal resources of a
Party). Further, to the extent Mylan performs such activities; Mylan shall offer
Forest the opportunity to utilize its internal resources to perform such
functions, whether contemplated to be performed by Mylan internally or to be
outsourced, to the extent Forest has adequate internal resources to perform such
functions in an equivalent manner.

 

[Sections 3.2 through 3.9 deleted pursuant to Section 2.3 of the 2008
Amendment.]

 

            3.10.      Improvements/Know-How. Pursuant to Sections 2.3 and 2.4
of the Janssen Agreement, Janssen and Mylan may have certain rights and
obligations with respect to Improvements and Know-How (as those terms are
defined and used in the Janssen Agreement). Forest acknowledges such rights and
obligations, and agrees that all Improvements and/or Know-How developed by
Forest, if any, shall be subject to such rights and obligations of Janssen and
Mylan. Mylan acknowledges that all such Know-How developed or owned by Janssen
is included in the license granted to Forest hereunder and Mylan’s rights with
respect to any Improvements developed by Janssen shall be deemed held for and
exercised for the account and at the discretion of Forest to the extent related
to the Product in or for purposes of the Territory.

 

            3.11.      Development Data. From time to time during the Term,
Mylan shall provide Forest with all Development data (including, without
limitation, study protocols, data sets, data specification documents, data
definition tables, original and annotated case report forms, statistical
analysis plans, final table/figure/listings (TFL), final programs for the
derived data sets and TFLSs, integrated databases, final clinical study reports
and all supporting documentation) and related summaries and analyses owned or
controlled by Mylan as Forest may reasonably request in connection with
Development, regulatory matters or the Commercialization of Product.

     

ARTICLE 4

 

REGULATORY MATTERS

 

[See 2008 Amendment for amendments to Article 4]

 

            4.1.       Regulatory Approvals and Expenses. As of the Effective
Date, Forest shall be responsible for and will pay its own costs and all
external costs of all ongoing and future regulatory activities including,
without limitation, preparation and execution of any advisory committee
meetings. A representative of Mylan shall be the primary contact with the FDA
until the earlier of the date on which (i) an approval from the FDA of the NDA
for the use of nebivolol in the treatment of hypertension is granted or (ii) the
FDA requires additional studies or other Development activities in order to
grant such approval. At such time, Mylan will transfer the NDA to Forest, and,
from that time forward, Forest shall be the primary contact with the FDA.
Notwithstanding Forest’s primary FDA contact responsibilities, with respect to
seeking an approval from the FDA for an NDA or sNDA for the treatment of
congestive heart failure on the basis of the SENIORS trial, Mylan shall have the
primary responsibility in formulating and preparing the submission strategy,
briefing books and related FDA communications until the earlier of the date on
which (i) an approval is granted or (ii) the FDA requires additional studies or
other Development activities in order to grant such approval. Any other
regulatory activity which the JDC decides to pursue will be the primary
responsibility of Forest, and a representative of Forest shall be the primary
contact with the FDA. The Parties agree that, in their dealings with the
Regulatory Authorities, they will at all times comply with Sections 15.1, 15.2
and 15.3 of the Janssen Agreement. Notwithstanding the preceding, Mylan and
Forest shall jointly negotiate with the FDA for purposes of all labeling
discussions, and Forest shall be the primary contact with the FDA for the
purpose of submitting all promotional materials. Mylan shall appoint Forest as
Mylan’s agent as necessary for purposes of Forest’s role in FDA activities.

 

            4.2.       Strategy and Implementation. Each Party shall,
immediately upon receipt of any contact with or communication from any
Regulatory Authority relating to this Agreement, but in no event more than two
(2) business days after such receipt or contact, forward a copy (if in writing)
or description (if oral) of the same to the other Party and respond to all
reasonable inquiries by the other Party relating thereto. Mylan and Forest shall
cooperate through the JDC in the drafting and review of all submissions to
Regulatory Authorities. Each Party shall promptly provide the other with copies
of all written or electronic communications proposed to be forwarded by it to
the Regulatory Authorities with respect to obtaining or maintaining Regulatory
Approvals. Each Party shall have a right to review and comment on the content
and subject matter of, and strategy for, any Regulatory Approval, all
correspondence, including briefing books and other communications, submitted to
Regulatory Authorities related to clinical trial design, all proposed labeling
and labeling discussions and decisions with the Regulatory Authorities, all
post-Regulatory Approval labeling discussions and decisions with the Regulatory
Authorities (including the final approved labeling), and post-Regulatory
Approval labeling changes; provided that disputes under this Section shall be
settled by the JDC or as otherwise provided in this Agreement.

 

            4.3.       Meetings. To the extent practicable and not prohibited by
applicable Law, each Party will have an opportunity to participate in all
meetings between the other Party and a Regulatory Authority to the extent that
they pertain to Regulatory Approvals. To the extent practicable, Mylan’s and
Forest’s members of the JDC shall use reasonable efforts to agree in advance on
the scheduling of such meetings, conferences and discussions and on the
objectives to be accomplished at such meetings, conferences and discussions and
the agenda for the meetings, conferences and discussions with the Regulatory
Authorities. To the extent practicable and not previously provided, each Party
shall provide the other Party at least five (5) business days before any such
meeting, conference or discussion with copies of all documents, correspondence,
and other materials in its possession, which are relevant to the matters to be
addressed at any such meeting, conference or discussion.

 

            4.4.       Pharmacovigilence. At Forest’s expense, Mylan shall
continue to perform its obligations under that certain Global Safety Database
Agreement by and among Janssen, Mylan and Menarini International Operations
Luxembourg, S.A. dated as of May 3, 2005 which is attached hereto as Exhibit B
and made a part hereof in accordance with and for the period provided
thereunder, provided that Forest’s expense obligations shall be limited to the
reimbursement of Mylan’s actual incremental costs of performing such
obligations, including out-of-pocket costs and allocations of directly related
overheads (but not including general or administrative overheads). Schedule 4.4
sets forth Mylan’s current material costs of complying with its obligations
under such agreement. Promptly following the date hereof, Mylan and Forest will
develop and agree upon a pharmacovigilance reporting protocol providing for the
reporting of adverse events by Forest to Mylan for use in compliance with the
provisions of the Global Safety Database Agreement and to provide Forest with
access to or timely reports from the database so maintained in a manner
permitting Forest’s compliance with all applicable regulatory requirements in
the Territory. Pending finalization of such protocol, each of the Parties hereto
shall disclose to the other Party all safety reports and other information which
they may from time to time receive or obtain whether from sources within or
without the Territory with respect to any adverse experiences with respect to
the Product. Specifically, all serious adverse events and reactions, whether
believed due to the Product or not, will be transmitted to the other Party as
promptly as possible and in any event within ten (10) calendar days of first
knowledge of the event/reaction except for deaths which will be transmitted
within five (5) calendar days. All aggregate reports (e.g., IND annual reports,
NDA periodic reports, PSURs etc.) submitted to a Regulatory Authority will be
transmitted to the other Party within five (5) calendar days of transmission to
the Regulatory Authority. All questions from and responses to a health authority
will be transmitted to the other Party within five (5) days of
receipt/transmission.

 

To the extent Forest develops or acquires the capacity to manage such global
safety database at any time during the Term of this Agreement, upon Forest’s
request Mylan will use Commercially Reasonable Efforts in cooperation with
Forest to effect a prompt and smooth transition of Mylan’s responsibilities
under the Global Safety Database Management Agreement to Forest.

     

ARTICLE 5

 

COMMERCIALIZATION

 

[Sections 5.1 through 5.9 deleted pursuant to Section 3.1 of the 2008
Amendment.]

 

            5.10.      Promotional Material. With respect to the use of
promotional material, Forest shall be responsible for complying with Section
16.2 of the Janssen Agreement.

 

[Sections 5.11 through 5.15 deleted pursuant to Section 3.1 of the 2008
Amendment.]

 

            5.16.      Non-Competition. From the Effective Date through the
[***], neither Party nor its respective Affiliates will Commercialize, either
directly, or indirectly by means of license, distributorship or similar
arrangement, in the Territory a branded pharmaceutical product [***] (a
"Directly Competitive Product"). Following [***], in the event a Party elects to
market a Directly Competitive Product, it may only do so [***] so as to assure,
to the reasonable satisfaction of the other party that marketing and promotional
efforts with respect to the Product will not be adversely affected by the
marketing of such other product. To the extent a Party would be Commercializing
a Directly Competitive Product as a result of a Change of Control, the
provisions of Article 15 shall apply in lieu of the provisions of this Section.

 

            5.17.      Orders, Booking Sales. Forest shall have the sole right
and responsibility in the Territory to (i) receive, accept, and fill orders,
(ii) control invoicing, order processing, and collection of accounts receivable
for sales, (iii) record sales in its books of account, and (iv) receive returns.
The Product shall not be discounted disproportionately for any reason,
including, without limitation, to attract sales for other products sold by
Forest.

     

ARTICLE 6

 

GENERIC PRODUCT

 

            6.1.       Generic Competition. Should a Third Party introduce a
fully substitutable generic version of any Product (a "Generic Product") in the
Territory, Forest shall continue to use Commercially Reasonable Efforts to
continue to distribute such Product [***]. In addition, from and after the
introduction by a Third Party of a Generic Product in any country of the
Territory, the Royalties payable by Forest with respect to Net Sales in such
country (but only to the extent of Net Sales represented by the Product as to
which such Generic Product is the generic equivalent) shall be reduced by: (i)
[***] of the net Royalties which Mylan would have retained after [***] and (ii)
[***]. The Parties agree that an authorized Generic Product may be launched at
such time as the Parties agree, based upon objective evidence shared and
discussed by the Parties, that a launch of a Generic Product by a Third Party in
the Territory is imminent, but in no event later than simultaneously with the
launch of a Generic Product by a Third Party. Provided Mylan provides Forest
with reasonable advance notice (but at least six months), [***]. In the event
authorized generics are not permitted, either Party may develop, distribute,
manufacture or commercialize its own Generic Product at the time of Third Party
generic introduction. In light of the exclusive license grants contained in this
Agreement, irrespective of which Party markets the authorized version or any
other such Generic Product, the Party selling such Generic Product shall pay the
other Party [***] with respect to such Generic Product. No Royalties shall be
due or payable by Forest with respect to Net Sales of Generic Product. For
purposes of this Section, [***].

     

ARTICLE 7

 

SUPPLY ADDENDUM

 

            7.1.      The Parties agree that the manufacturing of the Product
shall be done in accordance with the terms set forth in the Supply Addendum
which is attached hereto as Exhibit C and shall be deemed a part hereof. Mylan
will manufacture the Product until a site transfer can be made to Forest,
provided that Forest may purchase such Product in bulk finished form and assume
responsibility for final packaging and labeling activities as promptly as
Forest’s facilities are properly qualified and subject to coordination of work
in progress with Mylan in a commercially reasonable manner. In addition, in
connection with the transfer of manufacturing responsibilities to Forest, the
Parties shall use Commercially Reasonable Efforts to provide for a smooth and
uninterrupted supply transition (including the coordination of forecasts and
orders for Compound from Janssen). At that time, Forest shall become the primary
manufacturer, and Mylan shall remain as a secondary manufacturer.

     

ARTICLE 8

 

PRODUCT RECALLS

 

            8.1.       Product Recall Liability. In the event a Regulatory
Authority shall order any Recall with respect to the Product supplied hereunder
or a recall is voluntarily initiated by a Party hereto or by Janssen, and the
cause of such Recall is due to (a) a breach by Mylan of any of its
representations, warranties, obligations, covenants or other agreements
contained herein or in the Supply Addendum, then Mylan shall be liable, and
shall reimburse Forest for the reasonable out-of-pocket costs and expenses
relating to or arising out of such Recall, or (b) a breach by Forest of any of
its representations, warranties, obligations, covenants or other agreements
contained herein or in the Supply Addendum, then Forest shall be liable and
shall reimburse Mylan for its reasonable out-of-pocket costs and expenses
relating to or arising out of such Recall; provided that if both Parties share
responsibility with respect to such Recall, the costs shall be shared in the
ratio of the Parties' contributory responsibility.

 

            8.2.       Product Recall. Whenever a field alert and/or recall
and/or withdrawal of the Product from the Territory is being contemplated by the
Parties or Janssen for any reason whatsoever (such as inadequate labeling or
governmental action) the Party manufacturing the Product at that time shall,
without prejudice to its obligations under the law and prior to any notification
to the authorities in the Territory, and prior to any unilateral action and/or
communication, consult with the other Party and Janssen to enable them to
participate in deciding the appropriate actions to be taken during the
implementation of such field alert and/or recall and/or withdrawal, provided
that Forest shall have the final decision-making authority as to a voluntary
recall. However, nothing stated herein shall prevent, constrain or delay any
action which the Party manufacturing the Product at that time, in its sole
discretion, deems to be to protect the public, comply with the Law or to protect
its business interests or reputation.

 

            8.3.       Records and Notification. Forest and Mylan shall each
maintain traceability records as are sufficient and as may be necessary to
permit a Recall. Forest and Mylan agree that if either Party shall discover or
become aware of any fact, condition, circumstance or event (whether actual or
potential) concerning or related to the Product which may reasonably require a
Recall, such Party shall promptly communicate such fact, condition, circumstance
or event to the other Party as soon as possible but in all instances within
twenty-four (24) hours. In the event (a) any Regulatory Authority or other
governmental body requests that the Product be Recalled, (b) a court of
competent jurisdiction orders such a Recall, or (c) Forest determines in
accordance with Section 8.2 that the Product should be Recalled from the market,
the Parties shall take all appropriate remedial actions with respect to such
Recall. To the extent that it is necessary to communicate with any Party,
including but not limited to any Regulatory Authority or other governmental
body, the media, or any customer of Forest, concerning any such fact, condition,
circumstance or event, a Forest official shall be the primary contact person
concerning the Recall and remedial action. The obligations under this Section
shall survive the complete or partial termination of this Agreement. Each party
shall make every reasonable effort to mitigate any costs or expenses to be
reimbursed by the other Party pursuant to this Article 8.

     

ARTICLE 9

 

MILESTONES

 

            9.1.       Up Front Milestone. Within five (5) days of the Effective
Date of this Agreement, Forest will pay Mylan a one time non-refundable,
non-creditable milestone payment of Seventy Five Million Dollars
($75,000,000.00).

 

[Sections 9.2 through 9.4 deleted pursuant to Section 4.2 of the 2008
Amendment.]

     

ARTICLE 10

 

ROYALTIES

 

[Sections 10.1 and 10.2 deleted pursuant to Sections 4.3 and 4.5, respectively,
of the 2008 Amendment.]

 

           10.3.       Royalty Reports and Payments. Within forty-five (45) days
following the end of each Calendar Quarter, Forest shall deliver to Mylan a
report setting forth in reasonable detail the information listed below
sufficient to determine the Royalties under this Agreement, which report shall
be accompanied by payment of the Royalty for such quarter. The report shall
include at least the following, separately stated as to the Product:

 



(a)  the quantity of the Product invoiced by Forest and its Affiliates,
permitted sublicensees and subdistributors during such calendar quarter and the
billings therefor;

     

(b)  the allowable deductions therefrom; and

     

(c)  the calculation of Royalties thereon.

   

           10.4.       Records. Forest shall keep or cause to be kept such
records as are necessary to determine accurately, in a manner consistent with
GAAP and this Agreement, the sums or credits due to Mylan under this Agreement
including, but not limited to, Net Sales, for a period of at least three years
following the end of the period to which such records relate.

 

           10.5.       Foreign Exchange. For the purpose of computing the Net
Sales for the Product sold in Canadian currency, such amounts shall be converted
into United States Dollars ("Dollars") on a Calendar Quarter basis using the
prevailing exchange rate as reported in The Wall Street Journal as applicable on
the last business day of such Calendar Quarter with respect to which payment is
due.

 

           10.6.       Manner of Payments. All sums due to either Party under
this Agreement shall be payable by electronic funds transfer in immediately
available funds to such bank account(s) as each of Forest and Mylan shall
designate in writing.

     

ARTICLE 11

 

REASONABLE INSPECTION

 

           11.1.       Audit. The Parties shall maintain such records as are
necessary to document their compliance with this Agreement and to comply with
the obligations of Section 7.1 of the Janssen Agreement. Such records shall be
retained by the Party (in such capacity, the "Recording Party") for a period of
at least three years from the end of the period to which such records relate,
and, at the request and expense of the other Party, shall be made available for
inspection, review, and audit, by the other Party or an internationally
recognized independent public accounting firm appointed by such other Party and
reasonably acceptable to the Recording Party for the sole purpose of verifying
the Recording Party’s accounting reports and payments made or to be made
pursuant to this Agreement; provided that notwithstanding the foregoing, such
audits may not be performed by either Party more than once per Calendar Year and
only once with respect to each periodic report and payment. Any underpayment or
overpayment determined by such inspection shall be paid within thirty (30) days
after the delivery of the accountant’s report to the Parties. Forest agrees to
be subject to Janssen audit rights set forth in Section 7.2 of the Janssen
Agreement.

 

           11.2.       Costs of Audits. The auditing Party shall pay for such
inspections, except that in the event where the audit discloses a variance to
the detriment of the auditing Party of more than [***] percent in the amount of
any such payment, or any payment determined in whole or in part pursuant to such
report, covering a payment period obligation of 12 months or more, then the
Recording Party shall pay the reasonable out of pocket fees and costs of such
inspection.

     

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

 

           12.1.       Mutual Representations and Warranties. Each Party as to
itself hereby represents, warrants and covenants to the other Party that:

 



(a)  Representations of Authority. As of the Effective Date, it is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction or incorporation or formation, and has full right, corporate power
and authority to enter into this Agreement and to perform its respective
obligations under this Agreement and that it has the right to grant to the other
Party the licenses and sublicenses granted pursuant to this Agreement.

     

(b)  Consents. Except for any Regulatory Approvals, pricing, and/or
reimbursement approvals and/or similar approvals necessary for the Development
or Commercialization, all necessary consents, approvals, and authorizations of
all government authorities and Regulatory Authorities and other persons required
to be obtained by it as of the Effective Date in connection with the execution,
delivery, and performance of this Agreement have been obtained.

     

(c)  No Conflict. Notwithstanding anything to the contrary in this Agreement,
the execution and delivery of this Agreement by such Party, the performance of
such Party’s obligations hereunder, and the licenses and sublicenses to be
granted by such Party pursuant to this Agreement (i) do not conflict with or
violate any requirement of Laws existing as of the Effective Date and applicable
to such Party and (ii) do not breach or violate any provision of its
constitutional documents, (iii) do not conflict with, violate, breach or
constitute a default under any contractual obligations of such Party or any of
its Affiliates existing as of the Effective Date. Each Party shall comply with
all Laws applicable to Development and Commercialization.

     

(d)  Brokers. Neither Party nor any of their officers, directors or employees
has employed any investment banker, broker or finder that would impose any
liability on the other Party for any investment banking fees, brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated by
this Agreement.

     

(e)  Enforceability. This Agreement is a legal and valid obligation binding upon
it and is enforceable against it in accordance with its terms.

     

(f)  Debarred Persons. Neither Party shall knowingly utilize the services of any
employee or other person in the performance of any of its obligations hereunder
who is debarred by the FDA or other governmental authority from participating in
any federal health program.

   

           12.2.      Additional Representations and Warranties of Mylan. Mylan
represents and warrants to Forest that, as of the Effective Date:

   

(a)  Mylan has not previously granted any rights that are inconsistent with the
rights and licenses granted herein.

     

(b)  Other than as discussed by the Parties: (i) to Mylan’s actual knowledge,
there are no pending claims, judgments, or settlements against or owed by Mylan
nor any pending reissue, reexamination, interference, opposition, or similar
proceedings with respect to the Licensed Patents or the Trademarks; and
(ii) Mylan has not received written notice of any threatened claims or
litigation or any reissue, interference, opposition, reexamination, or similar
proceedings seeking to invalidate or otherwise challenge the Licensed Patents or
Trademarks, nor is Mylan aware of any reasonable basis for any such claim or
proceeding. During the Term, Mylan shall promptly notify Forest in writing upon
learning of any such actual or threatened claim, judgment, or settlement or the
institution of any reissue, reexamination, interference, opposition, or similar
proceeding.

     

(c)  There is not currently and have not previously been any claims, nor to
Mylan’s actual knowledge threatened, against Mylan by Janssen or any other party
which would materially impair or delay Mylan’s ability to consummate the
transactions contemplated by this Agreement.

     

(d)  There is not currently and has not previously been any action, suit or
proceeding pending, decided or settled or, to Mylan's actual knowledge, action,
suit or proceeding threatened, against Mylan before any governmental entity or
arbitral body which will materially impair or delay Mylan's ability to
consummate the transactions contemplated by this Agreement, and to Mylan's
actual knowledge, there are no circumstances existing which are likely to give
rise to any such action, suit or proceeding. Mylan has not received notice that
it is subject to any outstanding judgment, order, injunction, default notice or
decree of any governmental entity or arbitral body which is reasonably likely to
materially impair or delay Mylan's ability to consummate the transactions
contemplated by this Agreement.

     

(e)  The Janssen Agreement constitutes a legal and validly binding obligation of
each Party thereto and is in full force and effect and enforceable in accordance
with its terms. Except as provided in the Letter Agreement and for amendments
provided to Forest by Mylan prior to the date hereof, the Janssen Agreement has
not been amended or modified since its execution and sets forth the entire
agreement and understanding between Janssen and Mylan as to its subject matter.
No event has occurred which would give Janssen or Mylan the right to terminate
or limit the Janssen Agreement, create a semi-exclusive license in favor of
Janssen thereunder or give either Janssen or Mylan the legal right to seek
damages or other legal or equitable remedies with respect thereto, provided that
all representations in this Section 12.2(e) are limited to Mylan’s actual
knowledge with respect to actions of Janssen.

     

(f)  Except to the extent of Mylan’s obligations and Janssen’s interest and
rights under the Janssen Agreement, Mylan holds exclusive rights to the Licensed
Patents and Licensed Know-How, free and clear of all claims of ownership,
inventorship or patent infringement (including, without limitation, by current
or former employees, consultants or other personnel or agents of Mylan) and free
and clear of any license agreement, royalty arrangement or obligation,
confidentiality obligation, lien, claim or encumbrance in favor of any Third
Party.

   

           12.3.       Additional Representations and Warranties of Forest.
Forest represents and warrants to Mylan that, as of the Effective Date:

   

(a)  Forest, its Affiliates, assignees, licensees and contractors shall adhere
in all material respects to all applicable Laws relating to the handling,
storage, sale, distribution and disposal by any of them of the Product and shall
not at any time do, or cause to be done, any act inconsistent with the labeling
of any Product.

     

(b)  There is not currently and has not previously been any action, suit or
proceeding pending, decided or settled or, to Forest's knowledge, action, suit
or proceeding threatened, against Forest before any governmental entity or
arbitral body which will impair or delay Forest's ability to consummate the
transactions contemplated by this Agreement, and to Forest's knowledge, there
are no circumstances existing which are likely to give rise to any such action,
suit or proceeding. Forest has not received notice that it is subject to any
outstanding judgment, order, injunction, default notice or decree of any
governmental entity or arbitral body which is reasonably likely to materially
impair or delay Forest's ability to consummate the transactions contemplated by
this Agreement.

     

(c)  Forest has sufficient financial wherewithal to: (a) perform all of its
obligations pursuant to this Agreement; and (b) meet all of Forest's obligations
that come due in the ordinary course of business.

     

(d)  Provided that Forest shall not be deemed to make any representation or
warranty as to the success or potential success of the Development or
Commercialization of the Product, Forest has sufficient technical expertise and
know-how to manufacture the Product and has the requisite clinical and
regulatory expertise and know-how to perform all of its obligations pursuant to
this Agreement.

     

(e)  Forest acknowledges that from and after Effective Date and subject to the
compliance by Mylan with its obligations hereunder, Forest shall be, and hereby
is, responsible to the Regulatory Authorities for full performance of all the
obligations of the holder of such Regulatory Approvals that exist for the
Product at any time. Forest has the necessary expertise to properly perform all
of its obligations pursuant to this Agreement.

     

(f)  Forest has conducted a comprehensive review and analysis of all relevant
information to the transaction contemplated by this Agreement provided or made
available by Mylan and acknowledges that, to the best of Forest’s knowledge,
Forest has been provided adequate access to the personnel, properties, premises
and records of Mylan for such review and analysis.

   

           12.4.      Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, CONCERNING THE
DEVELOPMENT, COMMERCIALIZATION, MARKETING, OR SALE OF THE PRODUCT INCLUDING THE
SUCCESS OR POTENTIAL SUCCESS THEREOF. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

     

ARTICLE 13

 

CONFIDENTIALITY

 

           13.1.       Confidential Information. That certain Confidentiality
Agreement by and between Mylan and Forest Laboratories Inc. dated as of
September 23, 2005, which is attached hereto as Exhibit D (the "Confidentiality
Agreement") is hereby incorporated by reference in its entirety into this
Agreement.

 

           13.2.       Publications. As of the Effective Date, Forest shall be
responsible for preparing (and revising when appropriate), in each case after
consultation with Mylan and subject to Janssen’s rights pursuant to Section 4.12
of the Janssen Agreement, publication plans for the Product.

 

           13.3.       Public Announcements. The Parties will agree upon the
text of a joint press release announcing the transactions contemplated hereby.
Except for such press release and as permitted under the Confidentiality
Agreement, neither Party will make any public announcement of any information
regarding this Agreement, the Product or any research or Development activities
under this Agreement without the prior written approval of the other Party and
Janssen, if required, pursuant to Section 24.6 of the Janssen Agreement.
Notwithstanding the above, but subject to Janssen’s rights, pursuant to the
Janssen Agreement, the Parties and their respective Affiliates shall be free to
publicly disclose information contained in the press release referenced in this
Section, or in any other materials that have been previously approved for
disclosure by the other Party, without further approval from the other Party
hereunder. The Parties further agree that each Party may, in its sole reasonable
discretion, file a Current Report on Form 8-K with the SEC to announce the
filing of the press release and filing it as an exhibit thereto, as well as to
incorporate it by reference into other SEC filings. Further, each Party may file
this Agreement as a "Material Contract" exhibit to SEC filings to the extent it
reasonably believes required by applicable SEC regulations, subject to
consultation with the other Party and using Commercially Reasonable Efforts to
seek confidential treatment of portions of this Agreement deemed by a Party to
be commercially sensitive, to the extent permitted by law and SEC regulations
and policy.

 

           13.4.       Confidentiality of this Agreement. Subject to the
provisions of Section 13.3, the terms of this Agreement shall be Information of
each Party and, as such, shall be subject to the provisions of the
Confidentiality Agreement.

     

ARTICLE 14

 

TERM AND TERMINATION

 

           14.1.       Term. Unless earlier terminated, this Agreement shall
commence on the Effective Date and shall continue in full force and effect until
the Parties cease to sell, Develop and Commercialize a Product or a Generic
Product in the Territory (the "Term").

 

           14.2.       Termination for Breach. Either Party may, without
prejudice to any other remedies available to it at Law or in equity, terminate
this Agreement, in the event that the other Party (as used in this subsection,
the "Breaching Party") shall have materially breached its obligations under this
Agreement, and the Breaching Party has not cured such breach within [***] (or
where the default is a failure to pay monies due, for [***]) after receipt of
written notice of such breach is provided by the non-breaching Party to the
Breaching Party to remedy such default. Any such termination shall become
effective at the end of such [***] period unless the Breaching Party has cured
any such breach prior to the expiration of such applicable period. If a material
breach cannot be cured within the [***] cure period, this Agreement shall not
terminate if the breaching Party has made diligent efforts to cure such breach
within the [***] period and this Agreement shall remain in effect for such
period after notice of breach as may be reasonable in the circumstances as long
as the breaching Party continues to use diligent efforts to pursue the cure with
a reasonable expectation that cure will be effected as promptly as practicable
thereafter. In the event the Parties dispute the existence of a material breach
or a Party’s diligence in attempting to cure a material breach, termination of
this Agreement shall not be deemed to occur unless and until such dispute has
been referred for resolution in accordance with Section 18.9 hereof, material
breach of the Agreement or failure to make diligent efforts to cure such breach
has been established by an arbitration thereunder and, if such breach can be
cured by the payment of money or remedial actions within a defined period as
established by the arbitration, the breaching Party does not pay the amount so
determined to be due within [***] days or perform such remedial actions within
such defined period following and as required by such arbitration decision.

 

14.3. Termination for Bankruptcy. Either Party may, subject to the provisions
set forth herein, terminate this Agreement immediately without further notice to
the other Party if, at any time, the other Party shall:

     

(a)  commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or similar official of it or of any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or

     

(b)  has an involuntary case or other proceeding commenced against it seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding remains undismissed and unstayed for a
period of [***]; or an order for relief is entered against such Party under
applicable bankruptcy laws.

   

           14.4.       Forest Right of Termination. Forest reserves the right to
terminate this Agreement at any time effective upon delivery of notice to Mylan
that it reasonably believes that issues of safety or efficacy are likely to
prevent Regulatory Approval of the Product in the United States, to materially
delay such approval or to significantly negatively impact the commercial
potential of the Product in the United States. In the event of a termination by
Forest pursuant to this Section, Forest shall furnish Mylan with reasonable
cooperation to assure a smooth transition of any clinical or other studies in
progress which Mylan determines to continue in compliance with the Law and
ethical guidelines applicable to the transfer or termination of any such
studies. In addition, if any NDA has been transferred to Forest prior to the
termination, Forest will transfer all such NDA(s) back to Mylan or its designee,
and will return all Mylan Confidential Information to Mylan. Finally, in
connection with any such termination, Mylan shall be deemed to have a perpetual,
fully-paid license, with the right to sublicense, to all intellectual property
and know-how of any kind (whether or not patented) owned or controlled by Forest
with respect to the Product solely to the extent related to the manufacture,
Development or Commercialization of the Product in or for purposes of the
Territory. Except as provided by this Section, Forest shall have no further
obligation to Mylan in respect of the termination of this Agreement pursuant to
this Section, including, without limitation, the payment of any license fee
payment the time for payment of which has not occurred as of the notice of
termination by Forest in accordance with Article 9 hereof. If the Janssen
Agreement is terminated and Mylan’s rights thereunder are extinguished in
connection with such termination, the Parties will [***].

 

           14.5.       Rights Following Expiration of Term or Termination.

   

(a)  Upon any termination of this Agreement by either Party pursuant to Sections
14.2 or 14.3, the rights of the Party in breach under this Agreement shall
automatically terminate. In such event, the non-breaching Party shall have a
perpetual, fully paid license, with the right to sublicense, to all intellectual
property and know-how of any kind (whether or not patented) owned or controlled
by the breaching Party with respect to the Product solely to the extent related
to the manufacture, Development or Commercialization of the Product in or for
purposes of the Territory.

     

(b)  Termination of this Agreement shall not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination nor, except as otherwise specifically provided herein, preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement nor prejudice
either Party’s right to obtain performance of any obligation. In addition,
termination of this Agreement shall not terminate provisions which provide by
their respective terms for obligations or undertakings following the expiration
of the term of this Agreement.

   



[ARTICLE 15 deleted pursuant to Section 8 of the 2008 Amendment.]

     

ARTICLE 16

 

INDEMNIFICATION

 

           16.1.       Forest. Except for intellectual property infringement,
which are covered in Article 17, Forest shall defend Mylan and its Affiliates at
Forest’s cost and expense and will indemnify and hold Mylan and its Affiliates
and their respective directors, officers, employees, consultants, contractors,
representatives, and agents harmless from and against any and all losses, costs,
damages, fees, or expenses (including reasonable attorneys’ fees and expenses)
("Losses") incurred in connection with or arising out of any Third Party claim
(a "Third Party Claim") directly relating to (i) any material breach by Forest
of its representations or warranties pursuant to this Agreement, (ii) any
negligence or willful misconduct of Forest, its Affiliates, or their respective
directors, officers, employees, contractors (including, without limitation,
Forest’s contract sales force and permitted sub-distributors), consultants,
agents, representatives, or permitted sub-licensees in the exercise of any of
Forest’s rights or the performance of any of Forest’s obligations under this
Agreement, (iii) personal injury and other product liability resulting from the
Development, and (iv) the handling, packaging, pricing, marketing, distribution,
off-label promotion, shipping, storage, manufacturing or Commercialization by
Forest or any of its Affiliates or permitted sublicensees of the Product in the
Territory; provided that notwithstanding the foregoing, in all cases referred to
in this Section, Forest shall have no liability to Mylan for any Losses to the
extent (and only to the extent) that such Losses were caused by any item for
which Mylan is required to indemnify Forest pursuant to Section 16.2. Forest has
no set-off rights for any such damages.

 

           16.2.       Mylan. Except for intellectual property infringement,
which are covered in Article 17, Mylan shall defend Forest and its Affiliates at
Mylan’s cost and expense, and will indemnify and hold Forest and its Affiliates
and their respective directors, officers, employees, consultants, contractors,
representatives, and agents harmless from and against any and all Losses
incurred in connection with or arising out of any Third Party Claim directly
relating to (i) material breach by Mylan of any of its representations,
warranties or obligations pursuant to this Agreement, and (ii) negligence or
willful misconduct of Mylan in the exercise of any of its rights or the
performance of any of its obligations under this Agreement, except for such
Losses for which Forest is obligated to indemnify Mylan pursuant to this
Agreement; provided that notwithstanding the foregoing, in all cases referred to
in this Section, Mylan shall have no liability to Forest for any Losses to the
extent (and only to the extent) that such Losses were caused by any item for
which Forest is required to indemnify Mylan pursuant to Section 16.1. Mylan has
no set off rights for any such damages.

 

           16.3.       Additional Mylan Indemnification. In addition to the
indemnification obligations of Mylan set forth in Section 16.2 and Article 17,
Mylan shall defend Forest and its Affiliates and their respective directors,
officers, employees, consultants, contractors, representatives and agents and
hold them harmless from and against any and all Losses incurred in connection
with or arising out of any matter (including, without limitation, Third Party
Claims) directly relating to a material breach by Janssen of any of its
representations, warranties or obligations under the Janssen Agreement,
including the Letter Agreement, provided that, such indemnification shall be
limited to the extent of Mylan’s recoveries from Janssen with respect to the
same circumstances which occasioned the Loss in question, it being the intention
of the parties that Janssen be responsible for the full amount of any such
Forest Loss. Forest agrees that, in connection with any claim or proceeding
which Forest may bring to enforce Mylan’s obligations pursuant to this Section
16.3, Forest will only bring such claim or proceeding in a forum where Mylan is
not prohibited by the Janssen Agreement from asserting such corresponding claim
against Janssen.

 

           16.4.       Indemnification Procedures.

   



(a)  Notification. In the case of a Third Party Claim as to which a Party may be
obligated to provide indemnification pursuant to this Agreement (the
"Indemnitor"), such Party seeking indemnification hereunder ("Indemnitee") will
notify the Indemnitor in writing of the Third Party Claim (and specifying in
reasonable detail the factual basis for the Third Party Claim and to the extent
known, the amount of the Third Party Claim) reasonably promptly after becoming
aware of such Third Party Claim; provided that notwithstanding the foregoing,
failure to give such notification will not affect the indemnification provided
hereunder except to the extent the Indemnitor shall have been materially
prejudiced as a result of such failure.

     

(b)  Acknowledgement. If the Indemnitor acknowledges in writing its obligation
to indemnify the Indemnitee for a Third Party Claim, the Indemnitor will control
the litigation and settlement of such matter. The Indemnitee will agree to any
settlement, compromise, or discharge of such Third Party Claim that the
Indemnitor may recommend that by its terms obligates the Indemnitor to pay the
full amount of Losses (whether through settlement or otherwise) in connection
with such Third Party Claim and unconditionally and irrevocably releases the
Indemnitee completely from all liability in connection with such Third Party
Claim; provided that notwithstanding the foregoing, without the Indemnitee’s
prior written consent, the Indemnitor shall not consent to any settlement,
compromise, or discharge (including the consent to entry of any judgment), and
the Indemnitee may refuse in good faith to agree to any such settlement,
compromise, or discharge, that provides for injunctive or other nonmonetary
relief affecting the Indemnitee. If the Indemnitor acknowledges in writing its
obligation to indemnify the Indemnitee for a Third Party Claim, the Indemnitee
shall not (unless required by Law) admit any liability with respect to, or
settle, compromise, or discharge, such Third Party Claim without the
Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld, conditioned, or delayed).

     

(c)  Contribution. If the indemnification provided for in this Article 16 is
unavailable to an Indemnitee in respect of any Third Party Claim or Loss (other
than by reason of a breach by Indemnitor of its indemnification obligations),
then the Indemnitor, in lieu of indemnifying such Indemnitee, shall contribute
to the amount paid or payable by such Indemnitor as a result of such Third Party
Claim or Loss in such proportion as is appropriate to reflect the relative fault
of the Forest Indemnitees, on the one hand, or Mylan Indemnitees, on the other
hand, in connection with the actions or omissions which resulted in such Third
Party Claim or Loss.

   

           16.5.       Insurance. Each Party shall maintain, at its cost, an
adequate program of self-insurance or insurance policy(ies) against liability
and other risks associated with its activities contemplated by this Agreement,
in such amounts and on such terms as are customary in the pharmaceutical
industry for the activities to be conducted by it under this Agreement. At a
minimum, each Party shall maintain, at its cost, a program of self-insurance or
a policy providing coverage for (a) general liability insurance of at least
[***] per occurrence, [***] in the annual aggregate, (b) workers’ compensation
insurance in the amounts required by the Law of the jurisdiction(s) in which
such Party’s workers are located; and (c) product liability insurance policy of
at least [***] per occurrence and [***] annual aggregate. Each Party shall
provide to the other not less than ten (10) days prior written notice of any
cancellation or material change in its foregoing insurance coverage.

     

ARTICLE 17

 

PATENTS

 

           17.1.       Ownership of Intellectual Property and Inventions.
Neither Party shall have any ownership rights in any intellectual property or
inventions, including, without limitation, any intellectual property that is
neither licensed to a Party pursuant to this Agreement nor created by the
Parties pursuant to Development activities under this Agreement. All
intellectual property created by the Parties pursuant to Development activities
carried out under this Agreement shall be owned by the Party creating such
intellectual property, determined in accordance with the applicable laws of
inventorship in the jurisdiction where such intellectual property is created or
developed, subject only to the rights of the other Party provided herein. The
Parties shall grant each other perpetual, paid up, royalty free licenses for
such patents solely to the extent related to the Compound or Product with
respect to the Territory.

 

           17.2.       Prosecution of Patents. Each Party will be solely
responsible for the preparation, filing and maintenance of patents owned by such
Party; provided that, during the Term, each Party shall copy the other Party on
all substantive documents relating to patents received from or to be filed in
any patent office in the Territory, within [***] of receipt from the applicable
patent office and at least [***] prior to filing with such patent office,
respectively, including copies of each patent application, official action,
response to official action, declaration, information disclosure statement,
request for terminal disclaimer, request for patent term extension, and request
for reexamination (which will only be undertaken by joint agreement of the
Parties). Each Party shall have the right to comment on the prosecution of such
patents and provide such comments to the filing Party’s patent counsel, and the
filing Party shall require its patent counsel to consider in good faith such
comments from the other Party and comments furnished will not be unreasonably
rejected. With respect to inventions resulting from joint inventorship by the
Parties, the JDC shall determine whether a joint patent should be filed and, if
so, which Party should be responsible for filing, prosecuting, and maintaining
any joint patent related to such joint invention based on a good faith
determination of the relative contributions and level of interest of the Parties
to the joint patents, and the relative extent to which the Product relating to
such joint patent is being Developed or Commercialized. The Parties agree to
negotiate in good faith a prosecution strategy with respect to any joint patents
that would adequately cover the respective interests of the Parties.

 

           17.3.       Election Not to Prosecute. If either Party elects not to
pursue the initial filing of a potential patent or support the continued
prosecution or maintenance of any such patent, such Party will promptly so
notify the other Party, and in any event in good time to enable the other Party
to timely meet any applicable deadlines. The other Party shall then have the
right, but not the obligation, to pursue the filing or support the continued
prosecution or maintenance of any such patent at its sole expense in any country
where such Party owns or controls rights to the Product. If such other Party
does so elect, then the Party which has elected not to pursue such filing,
prosecution or maintenance shall provide such cooperation to the other Party,
including the execution and filing of appropriate instruments, as may reasonably
be requested to facilitate the transition of such patent activities, and shall
assign all of its right, title and interest to such patent, other than its
rights thereto provided by this Agreement, to the Party electing to pursue such
patent activities. The Party electing to pursue such patent activities will
grant the other Party a perpetual, paid up, royalty free license to any such
patents solely to the extent related to the Compound or Product with respect to
the Territory.

 

           17.4.      Infringement.

   



(a)  Third Party Infringement. Each of the Parties shall notify the other of any
activity or product which it reasonably believes constitutes an infringement of
the Licensed Patents or any other patents owned or controlled by a Party and
covering the Product in the Territory or of any claim of invalidity in respect
of any such patent. Forest shall have the right, in the first instance, to
enforce Licensed Patents and such other patents against such infringing
technology or to defend any such claim of invalidity within the Territory. In
the event Forest declines to prosecute such infringing technology or to defend
such claim within [***] (or such shorter period as may be required to comply
with legal or regulatory deadlines which relate to such infringement) of
becoming aware thereof, Mylan shall have the right to so enforce or defend. The
Parties agree that, irrespective of which Party prosecutes the action, the costs
of such prosecution or defense of validity, and the proceeds of any awards,
judgments or settlements obtained in connection with an infringement in the
Territory shall be [***]. Further, irrespective of which Party prosecutes the
action, the other Party shall have the right to participate in all litigation
strategies, and the prosecuting Party shall require its counsel to consider in
good faith all comments the other Party has regarding such strategies and
comments furnished will not be unreasonably rejected. Each Party agrees to
furnish the other with such cooperation, including consenting to act as a Party
to litigation if required, and exchange of information as the other Party may
reasonably request in connection with the prosecution of any such action and the
Party prosecuting an infringement or defending a claim of invalidity shall
consult periodically with the other Party in connection with any such action.
Neither Party shall take any action which would admit the invalidity of a
Licensed Patent, or any such other patent without the consent of the other
Party, which consent shall not be unreasonably withheld.

     

(b)  Infringement of Third Party Rights. With respect to any and all Third Party
claims alleging that the manufacture, use, offer for sale, or sale of the
Product in the Territory during the Term infringes or has infringed any Third
Party patent or other intellectual property, Mylan shall, subject to Janssen's
rights and obligations under the Janssen Agreement, have the obligation to
defend and the right to control any action or proceeding with respect to such
claim. Mylan shall hold Forest harmless with respect to its involvement, if any,
in such action or proceedings and as to all damages, royalties, settlements or
costs incurred in connection therewith. Forest agrees to be joined as a party if
necessary to defend the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to defend such
litigation.




           17.5.       Patent Term Extension. The Parties agree to reasonably
cooperate in the selection of the appropriate Licensed Patent or other patent
covering the Product as listed in the Patent Information section of the Product
NDA for filing to obtain a Patent Term Extension pursuant to all applicable laws
and regulations ("PTE"). In addition, the Parties agree to timely compile and
file the necessary documentation for a PTE request within sixty days of approval
by the FDA of the U.S. NDA for the first indication.

 

           17.6.       Privileged Communications. In furtherance of this
Agreement, it is expected that Forest and Mylan will, from time to time,
disclose to one another privileged communications with counsel, including
opinions, memoranda, letters and other written, electronic and verbal
communications. Such disclosures are made with the understanding that they shall
remain confidential, they will not be deemed to waive any applicable
attorney-client privilege and that they are made in connection with the shared
community of legal interests existing between Mylan and Forest, including the
community of legal interests in avoiding infringement of any valid, enforceable
patents of Third Parties and maintaining the validity of Licensed Patents or
other patents (including joint patents) which cover the Product.

 

[Section 17.7 deleted pursuant to Section 9.3 of the 2008 Amendment.]

 

           17.8.       Condition Precedent. Notwithstanding anything to the
contrary herein, this Agreement shall not become effective and the Effective
Date shall not be deemed to have occurred unless and until the later of (i) 5
p.m. est on the second business day following a discussion between
representatives of Forest and Janssen with respect to intellectual property
matters, provided Forest has not sent written notice to Mylan in accordance with
Section 18.1 hereof of Forest’s decision, made in its sole and absolute
discretion, not to have the agreement become effective prior to such time, and
(ii) the parties receipt of Menarini International Operations Luxemburg SA’s
written consent to the license granted by Janssen to Mylan to the Irish Patents
as defined in the Letter Agreement, provided such consent shall be received
within fifteen (15) days of the date hereof. In the event Forest delivers notice
of intent not to give effect to the Agreement or both of the conditions have not
occurred within the time frames set forth above, this Agreement and that certain
letter agreement between Forest and Mylan of even date herewith shall be deemed
null and void and of no effect.

     

ARTICLE 18

 

MISCELLANEOUS

 

           18.1.       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered in person, by confirmed facsimile transmission,
confirmed courier service, or by registered or certified mail (return receipt
requested) to the respective Parties as follows:

   

If to Mylan:

Mylan Pharmaceuticals Inc.
781 Chestnut Ridge Road
Morgantown, WV 26505
Facsimile No.: 304-598-5408


       

With a copy to:

Chief Legal Officer
Mylan Pharmaceuticals Inc.
1500 Corporate Drive, Suite 400
Cannonsburg, PA 15317
Facsimile No.: 724-514-1870

       

If to Forest:

Forest Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM11
Bermuda
Facsimile No.: 441-292-7880
Attention: Chief Executive Officer

       

With a copy to:

Forest Laboratories, Inc.
909 Third Avenue
New York, NY 10022-4731
Facsimile No.: 212- 224-6740
Attention: Chief Executive Officer

 

           18.2.       Captions. The article and section headings contained in
this Agreement are solely for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.

 

           18.3.       Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity of enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other situation or in any other jurisdiction. If
the final judgment of a court of competent jurisdiction declares that any term
or provision hereof is invalid or unenforceable, the Parties agree that the
court making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

           18.4.       Entire Agreement. This Agreement, including the
documents, schedules, certificates and instruments referred to herein, the
Supply Agreement and the Confidentiality Agreement embody the entire agreement
and understanding of the Parties hereto in respect of the transactions
contemplated by this Agreement. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein or therein. This Agreement supersedes
all prior agreements and understandings between the Parties with respect to such
transactions.

 

           18.5.       Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any Party hereto without the prior written consent of the other Party, nor is
this Agreement intended to confer upon any other person except the Parties
hereto any rights or remedies hereunder; provided however, that either Party may
assign any or all of its rights, interests and obligations hereunder to any
Affiliate. This Agreement shall inure to the benefit of, and be binding upon,
the Parties hereto and their successors and permitted assigns.

 

           18.6.       No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the Parties and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

 

           18.7.       Amendment and Modification. This Agreement may be
amended, modified or supplemented only by prior written agreement signed by both
Service Provider and Recipient.

 

           18.8.       Waiver of Compliance; Consents. Any failure of any of the
Parties to comply with any obligation, covenant, agreement or condition
contained herein may be waived by the Party entitled to the benefits thereof
only by waiver in writing and such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

           18.9.       Dispute Resolution.

   

(a)  Executive Resolution. If any dispute arises between the Parties relating to
the interpretation, breach or performance of this Agreement or the grounds for
the termination thereof, the Parties agree that before filing any claims in
arbitration or before the appropriate court, the chief executive officer (or
other senior executive officer of a Party or its Affiliates having principal
executive responsibility for the activities contemplated hereby) of each Party
shall, for a period of [***] after such dispute is formally submitted to either
of such officers in writing, attempt in good faith to negotiate a resolution of
the dispute. The foregoing shall not be interpreted to preclude either Party
from seeking and obtaining from the appropriate court provisional remedies such
as attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the dispute. In
addition, the provisions of this subsection (a) shall apply to the resolution of
any deadlocks between the Parties as to matters within the jurisdiction of the
JDC or the JMC.

     

(b)  Arbitration. The Parties agree that any disputes arising with respect to
the interpretation or enforcement of, or claims with respect to, any provision
of this Agreement (but not including the resolution of deadlocks as to matters
within the jurisdiction of the JDC or JMC and not arising from the breach of a
Party of its obligations hereunder), which cannot be resolved amicably between
the Parties in [***] shall be submitted to arbitration in accordance with the
then existing rules of the American Arbitration Association ("AAA"). In any
arbitration pursuant to this agreement, the award or decision shall be rendered
by a majority of the members of an arbitration panel consisting of three
members, one of whom shall be chosen by each of the Parties hereto within [***]
of the date a written demand for arbitration is made by a Party and the third of
whom, who shall be the chairman of the panel, shall be appointed by mutual
agreement of the two arbitrators so appointed by the Parties (or by the AAA in
the event the arbitrators selected by the Parties fail to reach agreement upon a
third arbitrator within [***] of their appointment by the Parties). The
arbitration shall be held in New York, New York, USA and shall be conducted in
the English language. The award or decision of the arbitration panel pursuant to
this Section shall be binding and conclusive upon the Parties, provided that
enforcement of such award or decision may be obtained in any court having
jurisdiction over the Party against whom such enforcement is sought. In
addition, the preceding shall not be deemed to limit either Party’s right to
apply for injunctive or other equitable relief to any court of competent
jurisdiction as permitted pursuant to the Collaboration Agreement.

     

(c)  Discovery. In the event the Parties cannot agree upon procedures for
discovery and conduct of the hearing meeting the schedule set forth in this
Section, then the arbitrator(s) shall set dates for the hearing, any
post-hearing briefing, and the issuance of the award in accord with the schedule
set out in this Section. The arbitrator(s) shall provide discovery according to
those time limits, giving recognition to the understanding of the Parties that
they contemplate reasonable discovery, including document demands and
depositions, but that such discovery be limited so that the schedule set out in
this Section may be met without difficulty. Unless reasonably justified by the
nature or complexity of the issues in question, in no event will the
arbitrator(s), absent agreement of the Parties, allow more than a total of ten
days for the hearing to permit either side to obtain more than a total of forty
(40) hours of deposition testimony from all witnesses, including both fact and
expert witnesses, or serve more than twenty (20) individual requests for
documents, including subparts, or twenty (20) individual requests for admission
or interrogations, including subparts. Multiple hearing days will be schedules
consecutively to the greatest extent possible.

     

(d)  LIMITATIONS OF LIABILITY. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF
ANY ISSUE BY JURY. EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE, EXEMPLARY,
CONSEQUENTIAL OR MULTIPLIED DAMAGES FROM THE OTHER; (EXCEPT IN THE EVENT OF AND
TO THE EXTENT SUCH DAMAGES MAY BE AWARDED TO A THIRD PARTY AND BE SUBJECT TO THE
INDEMNIFICATION PROVISIONS SET FORTH HEREIN AND EXCEPT THAT THE WAIVER OF
CONSEQUENTIAL DAMAGES (BUT ONLY TO THE EXTENT CONSISTING OF LOST PROFITS AND NOT
INCLUDING OTHER INDIRECT OR REMOTE MEASURES OF DAMAGES) SHALL NOT APPLY WITH
RESPECT TO A KNOWING OR WILLFUL BREACH BY A PARTY OF ITS REPRESENTATIONS
PURSUANT TO ARTICLE 12). EACH PARTY HEREBY WAIVES ANY CLAIM FOR ATTORNEYS’ FEES
AND COSTS FROM THE OTHER (EXCEPT THAT THIS WAIVER DOES NOT APPLY TO EACH PARTY’S
OBLIGATION TO INDEMNIFY THE OTHER PARTY IN CONNECTION WITH THIRD PARTY CLAIMS
PURSUANT TO THIS AGREEMENT).

   

           18.10.     Janssen Agreement. Mylan agrees that it shall not amend or
modify the Janssen Agreement or waive any of its rights thereunder without
Forest’s prior written consent. Mylan shall timely make all payments and
properly perform all obligations required by the Janssen Agreement. To the
extent of Forest’s interest under this Agreement, Mylan shall not exercise any
right under the Janssen Agreement except as directed by Forest. Mylan further
agrees to take all lawful steps reasonably necessary or requested by Forest to
permit Forest to exercise and enforce Mylan’s rights under the Janssen Agreement
to the extent of Forest’s interests as provided herein or to exercise any rights
Mylan may have, and, without limiting the generality of the foregoing, Mylan’s
representatives on the Mylan/Janssen Review Committee shall act solely in
accordance with Forest’s directions. Mylan shall promptly provide Forest with
copies of all notifications and communications with respect to the Janssen
Agreement and will arrange for Forest’s participation in any further meetings of
the Mylan/Janssen Review Committee and any substantive discussions with Janssen
regarding the activities contemplated hereby. Mylan hereby affirms that Forest
shall have the right, but not the obligation, to cure any default by Mylan under
the Janssen Agreement.

 

           18.11.     Governing Law. This Agreement and any claims or disputes
arising out of or related to this Agreement or to the transactions contemplated
hereby or to the inducement of any Party to enter herein (whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed in accordance with the
laws of the State of New York (regardless of the laws that might otherwise
govern under principles of conflicts of law or lead to the application of other
laws) as to all matters, including, but not limited to matters of validity,
construction, effect, performance and remedies. The arbitrators chosen pursuant
to Section 18.9(b) must render their award by application of the substantive law
of the State of New York and are not free to apply "amiable compositeur" or
"natural justice and equity." The arbitrators shall render a written opinion
setting forth findings of fact and conclusions of law with the reasons therefore
stated. A transcript of the evidence adduced at the hearing shall be made and
shall, upon request, be made available to either Party. The arbitrators shall
have power to exclude evidence on grounds of hearsay, prejudice beyond its
probative value, redundancy, or irrelevance and no award shall be overturned by
reason of such ruling on evidence. To the extent possible, the arbitration
hearings and award will be maintained in confidence.

 

           18.12.     Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be binding on the Parties and Guarantor.

 

           18.13.     Independent Contractors. It is understood and agreed that
the Parties are independent contractors and nothing contained in this Agreement
is intended to make either Party a general or special agent, legal
representative, joint venturer, partner or employee of the other or otherwise as
participants in a joint or common undertaking for any purpose. Personnel
supplied by a Party shall work for that Party and shall not, for any purpose, be
considered as partners, joint venturers, employees or agents of the other Party.
Each Party assumes full responsibility for the acts of its personnel while
performing services hereunder and shall be responsible solely for their
supervision, direction and control, compensation, benefits and taxes. Neither
Party has, expressly or by implication, or may represent itself as having,
directly or indirectly, any authority to act for or on behalf of the other Party
or to make contracts or enter into any agreements in the name of the other
Party, or to obligate or bind the other Party in any manner whatsoever.

 

           18.14.     Interpretation. The Parties acknowledge that this
Agreement is a product of negotiations and that no inference should be drawn
regarding the drafting or preparation of this Agreement.

 

           18.15.     Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

 

           18.16.     Further Assurances. From time to time after the Effective
Date, Mylan and Forest shall execute, acknowledge and deliver to each other any
further documents, assurances, and other matters, and will take any other action
consistent with the terms and conditions of this Agreement (including, without
limitation, providing reasonable access to the other Party and its
representatives, during normal business hours, to books, records, files and
documents relating to the Product in the Territory as reasonably required to
effectuate the purposes hereof), that may reasonably be requested by a Party and
necessary or desirable to carry out the purpose of this Agreement. Forest and
Mylan will cooperate and use all reasonable efforts to make all other
registrations, filings, and applications, to give all notices, and to obtain as
soon as practicable all governmental or other consents, transfers, approvals,
orders, qualifications, authorizations, permits, and waivers, if any, and to do
all other things necessary or desirable for the consummation of this Agreement.

 

           18.17.     [Deleted pursuant to Section 11.3 of the 2008 Amendment.]

 

           18.18.     Survival. Notwithstanding the term and termination
provisions of this Agreement, each provision hereof which provides for
obligations for a fixed period or which provide by their terms for survival
beyond the Term shall survive the termination or expiration of this Agreement.
The Confidentiality Agreement shall survive pursuant to its terms.

 

           18.19.     No Adverse Inference. The Parties acknowledge and agree
that this Agreement is the product of negotiations and that no inference shall
be drawn regarding the drafting or preparation of this Agreement. In addition,
the Parties acknowledge and agree that in no event shall negotiation history,
prior discussions and/or proposals or the withdrawal thereof, or any prior
understanding or statements control or affect the construction or interpretation
of this Agreement.

   

 

[Signature Page Follows]

   

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the Effective Date.

     

FOREST LABORATORIES HOLDINGS LIMITED

 

By:                /s/ Howard Solomon                               

Print Name:   Howard Solomon                                   

Title:              Chairman                                                

Date:              January 6, 2006                                      

             

MYLAN LABORATORIES INC.

 

By:       /s/ Robert J. Coury                                           

Print Name:       Robert J. Coury                                  

Title:       Chief Executive Officer                                

Date:              January 6, 2006                                      

           

 

 

 

   

EXHIBIT C

 

Supply Addendum

     

ARTICLE I

 

ADDITIONAL DEFINITIONS

 

            1.1.      " cGMPs" shall mean current Good Manufacturing Practices
as (a) defined in 21 CFR §§ 210 and 211 et. seq., as amended from time to time,
and relevant guidelines published by the FDA relating to the standard of
practice that is acceptable to the FDA and (b) as required by Law in countries
other than the United States where the Product is marketed.

 

            1.2.      " GCP" shall mean current Good Clinical Practices as (a)
set forth in the regulations established by the FDA and embodied in the Code of
Federal Regulations and relevant guidelines published by the FDA, relating to
the standard of practice that is acceptable to the FDA in the conduct of
clinical studies and (b) as required by Law in countries other than the United
States where clinical studies are conducted.

 

            1.3.      " GLP" shall mean current Good Laboratory Practices (a) as
promulgated under the Act at 21 C.F.R. Part 58, as the same may be amended or
re-enacted from time to time and (b) as required by Law in countries other than
the United States where non-clinical laboratory studies are conducted.

 

            1.4.      " FFDCA" shall mean the Federal Food, Drug and Cosmetic
Act, as amended, 21 U.S.C. § 301 et seq., and any related federal and/or state
law or regulation pertaining to the safety, effectiveness, adulteration,
mishandling, packaging, labeling or storage of pharmaceutical ingredients,
finished pharmaceutical products, and/or medical devices that may be applicable
to the Product.

 

            1.5.      " Specifications" shall mean the specifications for the
Products set forth in the approved NDA for the Products.

     

ARTICLE 2

 

MANUFACTURING

 

            2.1.       Manufacturing. The Parties agree that Mylan shall
manufacture the Product until such time as an alternate site transfer can be
made to Forest. Forest shall use Commercially Reasonable Efforts to achieve such
a site transfer for Forest's manufacturing facility as quickly as possible. Once
the site transfer is approved by the Regulatory Authorities, Forest shall become
the primary manufacturer for the Product, and Mylan shall remain a secondary
manufacturer to manufacture the Product. Should Forest require Mylan to commence
manufacturing as the secondary manufacturer, the Parties shall use commercially
reasonable efforts to enable Mylan to begin manufacturing as soon as possible.
The Parties acknowledge and agree that the manufacturing of the Product shall be
in accordance with that certain Quality Addendum by and between Mylan and
Janssen dated as of December 13, 2004, attached hereto as Exhibit A and made a
part hereof (the "Quality Addendum").

 

            2.2.       Payment for Manufacturing. During any period Mylan is
manufacturing the Product, Forest shall pay for such manufacturing, [***], at
the following rates: (i) for the [***] period immediately following the
Effective Date, Forest will pay Mylan [***]; and (ii) after such [***] period,
Forest will pay Mylan its [***]. If at any time a site transfer to Forest is
achieved, thereafter any additional manufacturing by Mylan pursuant to this
Agreement shall be paid for by Forest at a rate of [***]. Such rates shall
represent [***]. As of the Effective Date, Mylan estimates that its Cost of
Goods to manufacture finished tablets, but not package them, is [***]. Forest
shall remit payment for shipments of Product sent by Mylan to Forest within
thirty (30) days of Forest's receipt of Mylan's invoice. During any period that
Forest is manufacturing the Product, Forest shall be responsible for all of its
own costs.

 

            2.3.       Labeling and Packaging. Within ninety (90) days following
the Effective Date or the implementation of a material change in Product
packaging design, Mylan shall provide to Forest the necessary technical
information to enable Forest to prepare and provide to Mylan the layout of
packaging material for the Product, including package inserts, labels and other
elements. Mylan will review such packaging materials and make any comments or
suggestions that it may have to such packaging material no more than seven (7)
business days after its receipt. The Parties will then discuss the merits of
such comments or suggestions; provided, however, that, subject to the
requirements of any Regulatory Authority and any capability restraints relating
to manufacturing machinery and equipment, Forest will have sole discretion with
respect to the layout of such packaging material, except to the extent governed
by Regulatory Authority requirements and machinery layout limitations. During
any period that Mylan manufactures the Product, Mylan shall supply Forest with
Product packaged in final packaging, and shall promptly implement any changes to
the packaging or labeling decided upon pursuant to this Section. Forest shall
not be permitted to select any materials which would (a) deviate from packaging
components of the Product as contained in the Regulatory Approval, including any
amendments or supplements thereto, or (b) materially delay receipt of Regulatory
Approval. If Forest elects to make any change to the final packaging materials
or design, or elects final packaging materials or designs which significantly
deviate from standard packaging (e.g., requiring four (4) color processing or
printing), Forest shall bear the costs specifically related to such change or
significant deviation from standard packaging including the costs associated
with design, tooling, obsolete inventory, regulatory expenses and any changes in
the cost of the Product.

 

                        Notwithstanding the preceding, Forest may purchase
Products in bulk finished form and assume responsibility for packaging and
labeling as promptly as reasonably practicable, provided Forest’s facilities are
properly qualified, and subject to coordination of work in process with Mylan in
a commercially reasonable manner.

 

            2.4.       Generic Product. The Party undertaking the distribution
of the Generic Product when and as permitted by the terms of the Agreement shall
be responsible for manufacturing the requirements of Product for such purpose.

     

ARTICLE 3

 

FORECASTS AND SUPPLY

 

            3.1.       Forecast. During any period that Mylan manufactures the
Product, Forest shall provide Mylan with forecasts in accordance with this
Section. No later than [***], Forest shall provide Mylan with the quantities of
the Product (clinical, commercial and sample) Forest anticipates it will order
from Mylan during the first [***] following Regulatory Approval of the Product
in the United States (the "Initial Forecast") of which the [***] following
launch will be binding. The remainder of the Initial Forecast shall be
non-binding on Forest. The Parties acknowledge that the lead time for the
production of Compound by Janssen is approximately [***]. Within sixty (60) days
following the Effective Date, the appropriate supply chain representatives of
each Party shall agree on a forecast mechanism which [***] incorporates at least
the following: (i) binding and non-binding forecast periods; (ii) finished good
manufacturing lead times; (iii) a buffer mechanism providing for an upper and
lower variation limit of eventual orders against the latest forecasts; (iv)
mutually agreed upon inventory levels; (v) safety stock; and (vi) disaster
recovery inventory.

 

            3.2.       Janssen.

   

(a)  Forecasts and Firm Orders. Mylan shall provide Janssen with the forecasts
required by the Forecast Mechanism (as defined in the Janssen Agreement) and
firm purchase orders as required by Article 8 of the Janssen Agreement for
Compound.

     

(b)  [Deleted pursuant to Section 6.1(a) of the 2008 Amendment.]

   

            3.3.       Ordering Under the Forecast.

   

(a)  Delivery of Purchase Order. During any period Mylan manufactures the
Product, Forest will place orders with Mylan for Product in accordance with this
Section. On or before the first day of each calendar month, Forest shall place
purchase orders with Mylan for the binding portion of the Forecast that
corresponds to such month (each, a "Purchase Order"). Forest shall submit each
Purchase Order to Mylan not less than ninety (90) days prior to the requested
delivery date or dates of the Product set forth in the applicable Purchase
Order. Mylan shall deliver the Product against each Purchase Order in accordance
with Article 5. Forest shall purchase all such Product ordered and delivered by
the delivery date specified in a Purchase Order, provided that such Product
meets the Specifications. Notwithstanding the foregoing, individual shipment
quantities of the Product may vary from the quantities specified in any Purchase
Order by an amount of up to plus or minus [***] and still be deemed to be in
compliance with the Purchase Order; provided, however, Forest shall only be
invoiced and required to pay for the quantities that Mylan actually shipped to
Forest. Notwithstanding anything in Section 3.1 to the contrary, Mylan shall use
Commercially Reasonable Efforts, but shall not be obligated, to supply any
quantity of the Product ordered by Forest which exceeds the quantity in the
applicable Forecast by (i) during the first [***] of the Term, up to [***] and
(ii) during the agreed forecast periods applicable to the remainder of the Term,
up to [***].

     

(b)  Acceptance of Purchase Order. Mylan shall acknowledge and provide Forest
with a written acceptance of each Purchase Order within five (5) business days
following Mylan’s receipt thereof.

     

(c)  Terms of Purchase Orders. Nothing in any Purchase Order submitted by
Forest, or written acceptance thereof by Mylan, shall supercede the terms and
conditions of this Agreement or the Quality Addendum, unless otherwise agreed to
in writing by both Parties.

       

ARTICLE 4

 

STOCKS AND DISASTER RECOVERY PLANNING

 

            4.1.       Maintenance of Stock. Mylan and Forest will cooperate to
comply with Section 9.1 of the Janssen Agreement with respect to maintaining
sufficient stock of Products. In addition to the requirements of Section 9.1 of
the Janssen Agreement, the manufacturing Party shall maintain a safety stock of
the Product, Compound and all other raw materials necessary to manufacture the
Product in accordance with guidelines to be determined by the JDC.

 

            4.2.       Storage. The Parties shall store the Product in storage
facilities adapted to pharmaceutical preparations as required by Section 9.2 of
the Janssen Agreement.

 

            4.3.       Disaster Recovery Plan Between Mylan and Forest. At least
ninety (90) days before the initial launch of the Product, and subject to
Janssen's approval, if necessary, the Parties shall draft and agree upon a
disaster recovery plan covering the loss of the manufacturing facility for the
Product by the Parties.

 

            4.4.       Janssen Disaster Recovery Plan. If Forest decides to
qualify a secondary source of Compound in accordance with the disaster recovery
plan agreed upon with Janssen covering the loss of the manufacturing facility
for the Compound pursuant to the Letter Agreement, [***]. If Forest decides not
to qualify such a secondary source, then, during the course of a Force Majeure
Event due to the lack of Compound while Mylan is manufacturing the Product(s),
Forest shall not be entitled to the license granted pursuant to Section 18.17.

 

            4.5.       [Deleted pursuant to Section 6.1(b) of the 2008
Amendment.]

     

ARTICLE 5

 

SHIPPING

 

            5.1.       Shipping and Delivery Dates. During the period that Mylan
is manufacturing the Product, Mylan shall make the Product available at its
distribution facilities for pick-up by a carrier designated by Forest, as
designated by Forest in the applicable purchase order, no later than the
delivery date set forth in Mylan's confirmation order.

 

            5.2.       Terms of Delivery. During the period that Mylan is
manufacturing the Product, Mylan shall make the Product available to Forest EXW
(Incoterms 2000) Mylan's distribution facilities.

 

            5.3.       Shipping Costs. Forest shall pay all costs, expenses,
taxes, levies, tariffs, brokerage fees, insurance premiums and other costs and
charges assessed or levied in connection with all transportation of the Product
to Forest pursuant to Section 5.1 (the "Shipping Costs"). If Mylan pays any of
the Shipping Costs on behalf of Forest, then Mylan shall invoice such Shipping
Costs to Forest and Forest shall pay such costs. In the event that expediting
costs are incurred due to either Mylan's late delivery or other fault of Mylan,
that cost will be entirely borne by Mylan.

 

            5.4.       Accompanying Documentation. With each shipment of the
Product, Mylan shall provide Forest with commercially appropriate shipping
documentation, including bills of lading, and with such certificates of analysis
and other appropriate documentation identifying the applicable batch numbers,
indicating conformance of the shipment with the Specifications, the Quality
Addendum and all Regulatory Standards, statement of cGMP compliance, and, at
Forest's request, Mylan shall provide Forest with reasonable access to any
applicable Product data and information reasonably requested.

     

ARTICLE 6

 

TESTING, INSPECTION AND DEFECTIVE PRODUCTS

 

            6.1.       Quality Assurance. During any period that Mylan
manufactures the Product, Mylan shall be responsible for quality assurance
testing with respect to the Products sold hereunder, including stability
testing, in accordance with the Quality Addendum. Mylan shall provide the
results thereof to Forest in the form of a Certificate of Analysis (hereinafter
"COA"). Mylan also will provide Forest with Material Safety Data Sheets as
required for the Product, and updates of same as necessary. Forest shall at all
times be responsible for final release of the Product to the market. During any
period that Forest manufactures the Product, Forest will perform quality
assurance testing with respect to the Product, including stability testing, in
accordance with the Quality Addendum.

 

            6.2.       Inspection by Mylan. Prior to shipping the Product to
Forest, Mylan shall determine if such Product conforms to the Specifications.
Mylan shall notify Forest of any non-conforming Product immediately following
Mylan's discovery or knowledge thereof and shall not ship any such nonconforming
Product.

 

            6.3.       Inspection by Forest.




(a)  Inspection of the Product. Within thirty (30) days following its receipt of
a shipment of the Product, Forest shall notify Mylan of any obvious defects or
order quantity discrepancies.

     

(b)  Acceptance of the Product. If notice is not given by Forest pursuant to
Section 6.3(a) within the time period set forth therein, then the shipment shall
be deemed accepted by Forest for purposes of this Section and, except as
provided in Section 6.4, may not be rejected pursuant to Section 6.5 or Section
6.6.

   

            6.4.       Latent Defects. In the case of the Product with defects
not readily discoverable within the time period specified in Section 6.3, each
Party shall notify the other Party of any such defects discovered by such Party
promptly following such Party’s discovery thereof and in any case not later than
[***] of such discovery.

 

            6.5.       Defective Products Manufactured by Mylan.




(a)  Rejection by Forest. In any case where Forest expects to reject or
otherwise make a claim against Mylan with respect to non-conforming or otherwise
defective Product, Mylan shall be offered a reasonable opportunity to offer
proof or evidence as to why such Product should not be rejected and to inspect
and/or test such Product. Any notice of rejection by Forest shall be accompanied
by a reasonably detailed statement of its reasons for rejection and a report of
any pertinent analysis performed by Forest on the allegedly non-conforming or
otherwise defective Product, together with the methods and procedures used. Such
notice will confirm that the testing methods and procedures used to analyze the
alleged non-conformance or defect were conducted according to cGMP/GLP. Mylan
shall notify Forest as promptly as reasonably possible (but in any event within
[***] unless the investigation requires longer than [***] to complete) whether
or not it accepts Forest's assertions of non-conformity or defectiveness.

     

(b)  Testing of Shipment Samples. During any period Mylan manufactures the
Product, Mylan shall be responsible for properly storing and retaining
appropriate samples (identified by batch number) of the Product that it supplies
to Forest in conditions and for times consistent with all applicable regulatory
standards and to permit appropriate or required internal and regulatory checks
and references (collectively, "Retention Samples"). All Mylan’s costs with
respect to the Retention Samples shall be included in Cost of Goods. In the
event of any dispute as to whether the Product may be rightfully rejected by
Forest, such Product shall be tested, using the Product from the shipment or
shipments in question, for conformance with the Retention Samples and
Specifications and acceptance criteria by an independent GLP/cGMP certified
laboratory of recognized repute, acceptable to both Parties who shall analyze
the Product using such procedures and tests as the laboratory may consider
necessary or appropriate to reach conclusion. This analysis shall be binding on
Mylan and Forest solely for the purpose of determining whether such Product may
be rightfully rejected, which, absent manifest error, shall be deemed final as
to any dispute over compliance. Both Parties reasonably agree to cooperate with
the independent laboratory's reasonable requests for assistance in connection
with its analysis hereunder and both Parties shall be permitted to audit such
testing and analysis. The fees and expenses charged by such independent testing
organization shall be paid by the Party in error. For the sake of clarity, if
the rejection is in error, Forest shall pay for such fees and expenses, and if
the rejection is correct, Mylan shall pay for such fees and expenses.

     

(c)  Disposal of Rejected Product. All or part of any shipment of the Product
determined to have been rightfully rejected by Forest shall be held by Forest
for a period of thirty (30) days following notice to Mylan for proper disposal
by Mylan, at Mylan's expense. If Mylan does not provide instructions for
disposal of the Product within such period, then Forest may dispose of such
Product in accordance with all applicable Laws and Mylan shall either pay or
reimburse Forest for all costs and expenses incurred by Forest in connection
with the disposal of such Product.


            6.6.       Remedies. In the event Forest receives non-conforming or
otherwise defective Product from Mylan which Forest rightfully rejected as
determined under Section 6.5(b), Forest may, in addition to any other rights or
remedies it may have under Section 6.5 elect for Mylan to replace such Product
with an equal quantity of the Product that conforms to the Specifications and is
not otherwise defective or refund the purchase price and shipping costs for the
quantity of such defective Product. If Forest requests Mylan to replace such
Product as set forth above, Mylan shall replace such Product as soon as is
reasonably practicable at no additional cost to Forest.

 

            6.7.       Inspection and Audit. During any period that a Party
manufactures the Product, to the extent permitted by Law and subject to any
Third Party consents, the manufacturing Party shall permit the other Party
(and/or Janssen pursuant to the terms of the Quality Addendum) to conduct an
inspection and audit only as to the Product. Such inspection and audit will
relate to: (i) those portions of each of the manufacturing facilities at which
any manufacturing of the Product is performed, (ii) any facility that provides
analytical testing of, packages, warehouses or stores the Product, (iii) any
other facility to which the manufacturing Party transfers manufacturing,
packaging, warehousing or storing obligations in accordance with the terms of
this Agreement and (iv) any of the manufacturing Party’s manufacturing and
quality control records and other documentation relating to the manufacturing
activities (including any internal quality control audits or reviews conducted
by the manufacturing Party) for the Product. Such inspections and audits shall
be for the purpose of ascertaining compliance with GMPs, GCPs and GLPs and the
manufacturing Party’s obligations under the Quality Addendum and this Agreement.
Any information obtained by the inspecting Party through such inspections and
audits shall be treated as Confidential Information of the manufacturing Party
or of a Third Party, as the case may be. Such audits and inspections shall be
conducted at the inspecting Party’s expense during normal business hours, with
at least one week's prior written notice and no more than once per year per
manufacturing facility (unless an issue in question or an issue raised by a
prior audit justifies more frequent audits). Mylan shall use Commercially
Reasonable Efforts to cause any Third Party conducting manufacturing activities
related to the Product to permit inspections and audits as contemplated by this
Section.

 

            6.8.       Monitoring and Recordkeeping; Operating Procedures.
During any period Mylan is manufacturing the Product and for so long thereafter
as is required by Law, Mylan shall maintain records evidencing its compliance
with GMPs, GCPs and GLPs to the extent such records are required by Law but in
no event for less than three years. Mylan shall provide Forest with reasonable
access to such documentation promptly upon Forest's request.

     

ARTICLE 7

 

SUPPLY REGULATORY MATTERS

 

            7.1.       Regulatory Requirements. During any period that Mylan
manufactures the Product, Mylan shall be responsible for maintaining and
fulfilling all regulatory requirements in the Territory with respect to the
Products that are imposed by Law upon Mylan as the manufacturer. During any
period that Forest manufactures the Product, Forest shall be responsible for
maintaining and fulfilling all regulatory requirements in the Territory with
respect to the Products that are imposed by Law upon Forest as the manufacturer.
In addition, following the transfer of the NDA to Forest, Forest shall be
responsible for obtaining, maintaining and fulfilling all regulatory
requirements in the Territory that are imposed by Law upon Forest as the NDA
holder. Each Party will, on a timely basis, provide the other Party with all
information that such Party has that the other Party does not have that is
reasonably necessary and relevant to either Party's obligations in fulfilling
such requirements.

 

            7.2.       State Approvals. Forest shall be responsible for filing
and maintaining all documentation and other information as required by each and
every state and locality (hereinafter "State") for the purpose of listing the
Products on each such State's formulary or other similar authority, and for
obtaining such other approvals as may be necessary to distribute and sell the
Products in the Territory.

 

            7.3.       Inspection by Regulatory Authorities. Upon actual
knowledge, the Party responsible for manufacturing the Product at any given time
shall promptly (and in any case within twenty four (24) hours) notify the other
Party of an audit or inspection by the FDA or any similar or related Regulatory
Authority only insofar as (a) it directly affects the manufacturing facility or
activities and (b) directly relates to the Product, and shall promptly disclose
all relevant portions of any written notice of observations that may affect the
obligations of the manufacturing Party to the other Party under this Agreement.
In addition, the manufacturing Party shall provide the other Party with redacted
copies (limited solely for the purpose of protecting Third Parties, Third Party
products or the manufacturing Party's other products) of any Form FDA 483
Inspectional Observations under the FDA and Establishment Inspection Reports (or
their equivalents) issued as a result of said audit and any follow-up written
communications between the manufacturing Party or its Affiliates and the
Regulatory Authority.

 

            7.4.       Manufacturing and Regulatory Changes. Following receipt
of Regulatory Approval, any change to the Specifications, the manufacturing
process, analytical methods, production equipment (other than like
replacements), raw materials (including their sources), packaging components,
storage conditions, site of the manufacturing facilities, or shipment methods
and supplies associated with the manufacturing activities or the Product (each a
"Change") shall be made only in accordance with this Section. With respect to
any Change required by the Regulatory Authorities (regardless of which Party is
manufacturing the Product at such time), the Parties will work together through
the JDC to implement such Change. Forest shall bear all costs of such Change,
including, but not limited to, Regulatory Approval and validation. While Mylan
is manufacturing the Product if Mylan requests a Change, the Parties will work
together through the JDC to mutually agree on whether to implement such Change.
If the JDC approves such Change, Mylan shall bear all costs of such Change,
including, but not limited to, Regulatory Approval and validation. With respect
to any Change requested by Forest (regardless of which Party is manufacturing
the Product at such time), the Parties will work together through the JDC to
mutually agree on whether to implement such Change. If the JDC approves such
Change, Forest shall bear all costs of such Change, including, but not limited
to, Regulatory Approval and validation. All Changes will be carried out in
accordance with the Quality Addendum, if applicable.

     

ARTICLE 8

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

            8.1.       Mutual Representations and Warranties. Each Party as to
itself hereby represents, warrants and covenants to the other Party that:

   

(a)  It is not debarred and has not and will not use in any capacity the
services of any person debarred under subsection 306(a) or (b) of the Generic
Drug Enforcement Act of 1992. If at any time this representation and warranty is
no longer accurate, it shall immediately notify the other Party of such fact;

     

(b)  It, its Affiliates, assignees, licensees and contractors shall adhere in
all material respects to all applicable Laws relating to the handling, storage,
manufacturing, sale, distribution and disposal by any of them of the Product and
shall not at any time do, or cause to be done, any act inconsistent with the
labeling;

     

(c)  It has and will maintain throughout the term of this Agreement all permits,
licenses, registrations and other forms of governmental authorization and
approval as required by Law in order for it to execute and deliver this
Agreement and to perform its obligations hereunder in accordance with all
applicable Laws; and

     

(d)  During any period that such Party is responsible for the manufacturing of
the Product pursuant to this Agreement, it represents and warrants to the other
Party that, at the time of shipment, such Product has been manufactured,
packaged, stored and shipped in conformity with cGMPs, Specifications, and any
other applicable Laws, and shall not be adulterated, misbranded or otherwise
violative of the FFDCA or other applicable Laws.